DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-13, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al. (US 2020/0125603).
Regarding Claim 1, Ha et al discloses a dialogue system comprising a processor configured to: generate a meaning representation corresponding to an input sentence by performing Natural Language Understanding on the input sentence (The processor 260 may transmit the sentence including a trigger word to the intelligent server 10 through the communication circuit 230 (understanding mode). When receiving the sentence including a trigger word, the intelligent server 10 may determine the user's intent based on the received sentence) (page 4, paragraph [0049]), generate an output sentence corresponding to the input meaning representation based on Recurrent Neural network (RNN) ( the first NLU module 730 may determine whether the meaning of the word included in each sentence belongs to the category selected (or selected by the intelligent agent 270 in the electronic device 20) through the input circuit 210, using a first natural language recognition database stored in the memory 250 based on the recurrent neural network (RNN) algorithm) (page 11, paragraph [0125]), determine whether the input sentence cannot be processed ( Before the processor 260 determines the sentence includes a trigger word and then transmits the determined sentence to the intelligent server 10, the processor 260 may determine whether the sentence is misidentified, based on the location of the trigger word in the determined sentence (dialog mode)) (page 4, paragraph  [0050], calculate a parameter representing a probability of outputting the input sentence when the meaning representation corresponding to the input sentence is input (For example, when the trigger word is positioned at the end of the sentence, the processor 260 may determine that the sentence is not misidentified. For another example, when the trigger word is positioned at the front of the sentence, the processor 260 may determine that the sentence is misidentified) (page 4, paragraph [0050]), and determine whether the input sentence cannot be processed based on the calculated parameter (When the processor 260 determines that the sentence including a trigger word is misidentified, the processor 260 may not transmit the sentence including the trigger word to the intelligent server 10) (page 4,paragraph [0050]).
Regarding Claim 2, Ha et al discloses the dialogue system, wherein the processor includes a plurality of cells outputting words corresponding to the input meaning representation (The electronic device 20 may receive information associated with the execution of the first action from the intelligent server 10 and may perform a first action 353 of notifying the user of Friday's weather based on the information associated with the execution of the first action, for example, the first action of outputting the sound of “Friday's weather will be sunny” (action performing mode)) (page 7, paragraph [0085]).
Regarding Claim 3, Ha et al discloses the dialogue system, wherein each of the plurality of cells generates a probability distribution for a plurality of pre-stored words, and inputs a word included in the input sentence among the plurality of words into a next cell in response to the input (This allows the user to give a series of utterances without having to take the device out of standby mode after each utterance. Thus, after performing each action, the device waits for the user to make another utterance in a manner that simulates a human conversation) (page 8, paragraph [0091]).
Regarding Claim 5, Ha et al discloses the dialogue system, wherein each of the plurality of cells generates a ranking distribution for a plurality of pre-stored words and inputs a word included in the input sentence among the plurality of words into a next cell in response to an input (This allows the user to give a series of utterances without having to take the device out of standby mode after each utterance. Thus, after performing each action, the device waits for the user to make another utterance in a manner that simulates a human conversation) (page 8, paragraph [0091]).
Regarding Claim 9, Ha et al discloses the dialogue system, wherein each of the plurality of cells generates a probability distribution or rank distribution for a plurality of pre-stored words, and inputs the word having a highest output probability or output priority among the plurality of words into a next cell in response to input when the input sentence can be processed (This allows the user to give a series of utterances without having to take the device out of standby mode after each utterance. Thus, after performing each action, the device waits for the user to make another utterance in a manner that simulates a human conversation) (page 8, paragraph [0091]).
Regarding Claim 10, Ha et al discloses the dialogue system, wherein the processor generates an output sentence consisting of words output from each of the plurality of cells (In the action performing mode, the electronic device 20 may perform a second action of notifying the user of Saturday's weather based on the information associated with the execution of the second action. When the electronic device 20 completes the execution of the second action, the mode of the electronic device 20 may be switched from the action performing mode to the dialog mode again) (page 8, paragraph [0092]).
Claim 11 is rejected for the same reason as claim 1.
Claim 12 is rejected for the same reason as claim 1.
Claim 13 is rejected for the same reason as claim 1.
Claim 15 is rejected for the same reason as claim 1.
Claim 19 is rejected for the same reason as claim 1.
Claim 20 is rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 4, 6-8, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein the processor calculates the parameter based on an output probability of the word included in the input sentence from the generated probability distribution” as recited in claim 4, “wherein the processor calculates the parameter based on a ranking of words included in the input sentence in the generated ranking distribution” as recited in claim 6, “wherein the processor determines that the input sentence cannot be processed when the parameter is less than a reference value” as recited in claim 7, “wherein the determining whether the input sentence cannot be processed includes calculating the parameter based on an output probability of the word included in the input sentence from the generated 15probability distribution” as recited in claim 14, “wherein the determining whether the input sentence cannot be processed includes calculating the parameter based on a ranking of words included in the input sentence in the generated ranking distribution” as recited in claim 16, and “wherein the determining whether the input sentence cannot be processed includes determining that the input sentence cannot be processed when the parameter is less than a reference value” as recited in claim 17
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhuri (US 2020/0279279) discloses human emotion and identity detection.
Meyers et al. (US 2018/0210703) discloses device selection for providing a response.
Secker-Walker et al. (US 2017/0140761) discloses automatic speaker identification using speech recognition features.
Meyers et al. (US 9,875,081) discloses device selection for providing a response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672